Case 3:19-cv-00353-SMY-GCS Document 1 Filed 03/28/19 Page 1 of 6 Page ID #1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS

PLUMBERS AND FITTERS LOCAL                         )
UNION 101,                                         )
                                                   )
and                                                )
                                                   )
SCOTT DEITZ, DANIEL MCKENNA, MATT                  )
BIEKERT, JAMES LUGGE, GARY VASQUEZ, )
and ALBERT “E.J.” ROSCOW, in their                 )
representative capacities as Trustees of the       )
PLUMBERS AND FITTERS LOCAL 101                     ) Case No.
HEALTH AND WELFARE FUND,                           )
                                                   )
and                                                )
                                                   )
SCOTT DEITZ, DANIEL MCKENNA, STEVE                 )
MEISTER, JAMES LUGGE, GARY VASQUEZ, )
DON HANSER and ALBERT “E.J.” ROSCOW, in )
their representative capacities as Trustees of the )
LOCAL 101 PENSION, SUPPLEMENTAL                    )
PENSION, AND SUPPLEMENTAL 401(k)                   )
PENSION FUNDS,                                     )
                                                   )
and                                                )
                                                   )
SCOTT DEITZ, DAVE BODEN, JEFF                      )
MITCHELL, MARK EHRET, SR., JAMES                   )
LUGGE and GARY VASQUEZ, in their                   )
representative capacities as Trustees of the       )
PLUMBERS AND PIPEFITTERS LOCAL 101                 )
JOINT APPRENTICE AND JOURNEYMAN                    )
TRAINING TRUST,                                    )
                                                   )
                               Plaintiffs,         )
                                                   )
vs.                                                )
                                                   )
MARK E. LUTTMAN, an individual d/b/a               )
LUTTMAN PLUMBING,                                  )
                                                   )
                               Defendant.          )
Case 3:19-cv-00353-SMY-GCS Document 1 Filed 03/28/19 Page 2 of 6 Page ID #2



                                          COMPLAINT

       For their cause of action against defendant, plaintiffs state as follows:

       1.      Jurisdiction of this cause of action and the parties to it is conferred upon this

Court by subsections (a), (b), and (c) of Section 301 of the Labor Management Relations Act of

1947 (“LMRA”), 29 U.S.C. §185. Jurisdiction of this cause of action and the parties to it is also

conferred by Sections 502(e)(1) and (f) of the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. §1132(e)(1) and (f). Venue in this Court is appropriate by virtue of

Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2).

       2.      Plumbers and Fitters Local Union 101 (“Union”) is a “labor organization” within

the meaning of Section 2(5) of the National Labor Relations Act (“NLRA”), 29 U.S.C. §152(5),

representing employees in an industry affecting commerce within the meaning of Section 301 of

the LMRA, 29 U.S.C. §185, and is an “employee organization” within the meaning of Section

3(4) of ERISA, 29 U.S.C. §1002(4), and maintains its principal offices in Belleville, Illinois.

       3.      The Plumbers and Fitters Local 101 Pension Fund, (“Pension Fund”) the

Plumbers and Fitters Local 101 Supplemental Pension Fund (“Supplemental Pension Fund”),

Plumbers and Fitters Local 101 Supplemental 401(k) Pension Fund (“401k Fund”), the Plumbers

and Fitters Local 101 Health and Welfare Fund (“Welfare Fund”) and the Plumbers Local 101

Joint Apprentice and Journeyman Training Trust (“Training Fund”) (collectively referred to as

“Funds”) are all employee benefit plans within the meaning of Sections 3(3) and 502(d)(1) of

ERISA, 29 U.S.C. §1002(3) and 1132(d)(1), and are multi-employer plans within the meaning of

Section 3(37)(A) of ERISA, 29 U.S.C. §1002(37)(A). Plaintiffs Scott Deitz, Daniel McKenna,

Steve Meister, James Lugge, Gary Vasquez, Don Hanser and Albert “E.J.” Roscow, constitute

the Board of Trustees of both the Pension Fund, Supplemental Pension Fund and the
Case 3:19-cv-00353-SMY-GCS Document 1 Filed 03/28/19 Page 3 of 6 Page ID #3



Supplemental 401(k) Pension Fund and are the plan sponsor within the meaning of Section

3(16)(B) of ERISA, 29 U.S.C. §1102(16)(B), and fiduciaries within the meaning of Section

3(21)(A) of ERISA, 29 U.S.C. §1102(21)(A), with respect to those Pension Funds. Plaintiffs

Scott Deitz, Daniel McKenna, Matt Biekert, James Lugge, Gary Vasquez and Albert “E.J.”

Roscow constitute the Board of Trustees of the Welfare Fund and are the plan sponsor within the

meaning of Section 3(16)(B) of ERISA, 29 U.S.C. §1002(16(B), and fiduciaries within the

meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A), with respect to that Welfare

Fund. Plaintiffs Scott Deitz, Dave Boden, Jeff Mitchell, Mark Ehret, Sr., James Lugge and Gary

Vasquez constitute the Board of Trustees of that Training Fund and are the plan sponsor within

the meaning of Section 3(16)(B) of ERISA, 29 U.S.C. §1002(16)(B) and fiduciaries within the

meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A) with respect to that Training

Fund. All of the Funds are administered in Belleville, Illinois.

        4.      Defendant Mark E. Luttman is an individual d/b/a Luttman Plumbing organized

and operating under the laws of the State of Illinois and is an employer within the meaning of

Section 301 of the LMRA, 29 U.S.C. §185, and maintains offices and conducts business within

this judicial district.   Defendant is engaged in an industry affecting commerce within the

meaning of Sections 2(2), (6), and (7) of the NLRA, 29 U.S.C. §§152(2), (6) and (7).

        5.      At all times material, defendant was party to and bound by collective bargaining

agreements with the Union.

        6.      Under the terms of the collective bargaining agreements, defendant has been and

is obligated to make monthly reports on all covered employees in its employ showing the

number of hours worked and the gross wages of each employee, to contribute on a monthly basis

to the Funds, to the Great Southwestern Illinois Association of Plumbing, Heating and Cooling




                                                 3
Case 3:19-cv-00353-SMY-GCS Document 1 Filed 03/28/19 Page 4 of 6 Page ID #4



Contractors, the Great Southwestern Plumbing, Heating, Cooling Mechanical Contractors

Substance Abuse Policy Trust Fund, and the Great Southwestern Plumbing, Heating, Cooling,

Mechanical Contractors – UA Safety Education and Training Trust Fund, to remit its employees’

contributions to the Supplemental Pension Plan, to remit union dues to the Union, and to pay

employees covered by the collective bargaining agreements wages at specified rates. The Funds

and the Trustees are third-party beneficiaries of the collective bargaining agreements.

       7.        Defendant has failed to submit its monthly fringe benefit reports and

contributions.

       8.        Plaintiffs have demanded the payments, to no avail.

       9.        Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), defendant is

liable to plaintiffs for all unpaid principal amounts. In addition, pursuant to Section 16 of the

collective bargaining agreements and Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2),

defendant is liable for interest on amounts it has paid and may pay in an untimely manner.

Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. §1132(a)(3), the defendant is liable for

liquidated damages on amounts it has paid and may pay in an untimely manner.

       10.       Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), defendant is also

liable to pay to plaintiffs the reasonable attorneys’ fees, accounting fees, and costs incurred by

plaintiffs in connection with this action.

       11.       Defendant by its breaches of the collective bargaining agreements in violation of

Section 515 of ERISA, 29 U.S.C. §1145, has caused and will continue to cause plaintiffs to incur

reasonable legal, administrative, bookkeeping, and accounting fees and costs.

       12.       The plaintiffs cannot ascertain the precise amount of the delinquencies of

defendant, absent an audit and accounting.




                                                 4
Case 3:19-cv-00353-SMY-GCS Document 1 Filed 03/28/19 Page 5 of 6 Page ID #5



          13.    Plaintiffs have no adequate remedy at law.

          WHEREFORE, plaintiffs pray:

          (a)    For a judgment against defendant for delinquent contributions;

          (b)    For an interlocutory order of accounting requiring defendant to submit its books

and records to an accountant selected by plaintiffs to determine the amounts owed to plaintiffs;

          (c)    For a judgment against defendant based upon the findings of the audit;

          (d)    For an order requiring defendant to make payments in the future to the employee

benefit funds in accordance with the terms and provisions of the collective bargaining

agreements, and such collective bargaining agreements as may be negotiated and executed in the

future;

          (e)    For interest, liquidated damages, costs, accounting fees, and reasonable attorneys’

fees pursuant to 29 U.S.C. §1132(g);

          (f)    For such other and further relief as the Court may consider appropriate under the

circumstances.



                                                      Respectfully submitted,

                                                      HAMMOND and SHINNERS, P.C.
                                                      13205 Manchester Road, Ste. 210
                                                      St. Louis, Missouri 63131
                                                      Phone: (314) 727-1015
                                                      Fax: (314) 727-6804


                                                             s/ Greg A. Campbell
                                                      GREG A. CAMPBELL, 2774
                                                      Attorneys for Plaintiffs




                                                  5
Case 3:19-cv-00353-SMY-GCS Document 1 Filed 03/28/19 Page 6 of 6 Page ID #6



                                CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing was mailed, by certified mail,
return receipt requested, to the Secretary of Labor, United States Department of Labor, P.O. Box
1914, Washington, D.C. 20013 and to the Secretary of Treasury, United States Treasury, 15th
and Pennsylvania Avenue, Washington, D.C. 20220, this 28th day of March 2019.



                                                           s/ Greg A. Campbell




                                               6
